HUTCHINSON, Justice,
dissenting.
I dissent. I believe Commonwealth Court was correct in simply dismissing the action against the additional defendants because of improper joinder. To my mind, the majority’s broad reading of 42 Pa.C.S. § 5103(a) and the extension of the transfer rule beyond original actions commenced in the wrong court to attempts to improperly join additional defendants over whom the particular court has no jurisdic*10tion will serve largely to introduce another element of delay into our legal system. The defendant in this case had a clear right to assert its causes of action against the additional defendants in the forum to which the majority now orders transfer.
To my mind, the application of Section 5103(a) in cases such as the present one should be within the discretion of the court in which the action is brought. Its intent was to protect a party who was caught in an obscure technicality in situations in which he was faced with a Hobson’s choice between two doubtful alternatives. In this case the parties simply took a chance by attempting to join these additional defendants in Commonwealth Court. That chance having failed, they should bear the consequences. The effect of this decision is to remove those consequences and that can only prolong and delay the litigation involving the Commonwealth.